Citation Nr: 9912741	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-29 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of shell 
fragment wounds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel
INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1963.  
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The RO denied service connection for a nervous 
disorder in March 1980.  In January 1996, the veteran's claim 
to reopen was denied by the RO on the basis that no new and 
material evidence had been presented.  The rating decision in 
September 1997 considered only entitlement to service 
connection for PTSD and entitlement to service connection for 
residuals of shell fragment wounds.  

In the substantive appeal of October 1997, the veteran 
indicated that his "claim should not be limited to PTSD but 
possible other conditions aggravated by military service."  
During a hearing at the RO the following month, however, the 
veteran's representative confined the issues to those listed 
here, and the veteran's testimony was directed to only those 
two issues.  In the absence of a current specific claim for 
additional VA benefits, the Board is proceeding with 
appellate consideration of only the two developed and 
certified issues.  38 C.F.R. § 3.155 (1998) (A claim must 
identify the benefit sought.)


FINDINGS OF FACT

1.  The veteran has not presented a claim of entitlement to 
service connection for PTSD, that is plausible or currently 
capable of substantiation.  

2.  The veteran has not presented a claim of entitlement to 
service connection for residuals of shell fragment wounds, 
that is plausible or currently capable of substantiation.  



CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim 
of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5107 (West 1991).

2.  The veteran has not presented a well-grounded claim 
of entitlement to service connection for residuals of 
shell fragment wounds.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background--PTSD

The service medical records do not reflect a diagnosis of 
PTSD.  The disorder may, however, develop after service and 
be related to inservice events.  In this respect, the veteran 
contends that he developed PTSD as the result of his service 
at the border between North and South Korea, as the result of 
an incident in which North Koreans were "skinned alive" by 
South Koreans, and as a result of his exposure to grenade 
explosions.  His administrative records reflect service as a 
light weapons infantryman during peacetime.  The appellant is 
not shown to have been awarded the Combat Infantryman Badge, 
Purple Heart Medal, or any other decoration reflective of 
combat activity.  In fact, the DD Form 214 reflects that he 
did not receive any awards or decorations.  Official records 
reflect that he had five months and twenty days of foreign 
service including service in Korea.  The fact that he was 
stationed in Korea does not support the specific contentions 
he has made, however.  

The veteran has provided descriptions in several statements 
which are on file, as well as in hearing testimony, and 
clinical settings, of his exposure to "stressful" events in 
connection with his service in Korea.  The veteran contends 
that he experienced significant stressors in Korea, and that 
the evidence warrants a grant of service connection for PTSD.  

A June 1997 VA psychiatric examination resulted in diagnoses 
of mild mental retardation and a personality disorder.  The 
examiner commented that these disorders preexisted service 
and continued to the present.  There was no evidence of any 
permanent aggravation in service.  (Those findings by VA's 
examiner are consistent with diagnoses made during service 
and comments recorded in the service medical records.)  The 
report of the 1997 examination further reflects that the 
veteran had been functioning well for several years without 
needing to see a psychiatrist or require hospitalization.  He 
apparently had some anxiety symptoms, secondary to his 
personality disorder and mental retardation, which appeared 
to be controlled by medication.  The examiner did not see any 
evidence of PTSD.  

Factual Background--Wounds

Claims for service connection focus primarily on the service 
medical records which in this case are negative for any 
indication that the veteran sustained shell fragment wounds 
during service.  At his November 1997 hearing, the veteran 
testified that among shell fragment wound injuries he 
sustained was an injured finger in a grenade explosion in 
Korea, but no finger abnormality was shown on the service 
separation examination in October 1963, or on VA examination 
in June 1997.  The service medical records are completely 
negative for any abnormality that could be termed a shell 
fragment wound residual and they do not support the veteran's 
contentions that he sustained shell fragment wounds during 
service.  

Postservice records include VA operative reports for 
September 1996 reflecting that the veteran had an 
epidermal inclusion cyst removed from below the left 
eye.  Another report includes the notation that the 
veteran had apparently had some shrapnel removed in the 
past, but no support for this is contained in the 
objective evidence and the comment was apparently based 
on the veteran's reported history at that time.  The 
veteran requested debridement of the left base of the 
thumb because he thought a foreign body was present.  On 
debridement, a firm longitudinal area was noted which 
represented a small tendon like structure.  No foreign 
body was found.  The examiner felt it inadvisable to 
continue the procedure based on skepticism as to whether 
any true foreign body, be it metallic or other, would be 
found.  

On orthopedic examination by VA in June 1997, the veteran's 
claims folder was reviewed.  The veteran complained of pain 
and numbness in the right arm.  He was status post right 
shoulder hemiarthroplasty for fracture of the right humeral 
head and arthritis.  There was a post surgical, superficial 
15 centimeter scar on the right shoulder.  X-rays revealed an 
old fracture of the right humeral head.  No shell fragment 
wound residuals were reported.  

Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Service connection for post-
traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. 38 C.F.R. § 3.304(f) (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that with regard to PTSD, VA regulations 
recognize that symptoms attributable to PTSD often do not 
appear in service.  Service connection for PTSD thus requires 
(1) medical evidence establishing a clear diagnosis of the 
condition, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat 
or that the veteran was awarded a combat citation will 
be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  Where the claimed 
stressor is not related to combat, "credible supporting 
evidence" means that "the appellant's testimony, by 
itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

A person who submits a claim any benefit under a law 
administered by the Secretary, however, has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  As noted by the Court, the threshold as to whether 
a claim is well grounded is rather low.  Still, more than a 
mere allegation is required.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); the existence of a 
current disability, see Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 137, 
144; and a nexus between the inservice injury or disease and 
the current disability, see Lathan v. Brown, 7 Vet. App. 359, 
365 (1995) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza v. Brown, 7 Vet. 
App. 498, 506; Layno, 6 Vet. App. at 469.  The truthfulness 
of evidence, for the purposes of determining whether the 
veteran's claim of entitlement to service connection is well 
grounded, will be presumed as required by Robinette v. Brown, 
8 Vet. App. 69, 77 (1995), and King v. Brown, 5 Vet. App. 19, 
21 (1993).

In this case, the veteran did not serve in combat.  As 
such, a diagnosis of PTSD must be supported by a 
corroborated stressor.  38 C.F.R. § 3.304(f).  Here, 
however, there is neither a diagnosis of PTSD nor 
competent evidence corroborating the claim of a 
supporting stressor.  Indeed, the 1997 psychiatric 
examination report shows that a diagnosis of PTSD was 
not supportable even when the examiner had access to all 
the evidence of record.  As such, the veteran's claim of 
entitlement to service connection for PTSD is not well 
grounded, and it must be denied.

In making this decision the Board notes that while the 
veteran is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  Hence, the veteran's testimony 
cannot equate to a diagnosis of PTSD.

Likewise, the veteran is not competent to state that he has 
residuals of a service incurred shrapnel wound.  In this 
respect, as noted above, the service medical records do not 
reveal any complaints, findings, or diagnoses pertaining to a 
shell fragment wound.  The veteran did not serve in combat, 
and no health care professional has diagnosed any disorder 
postservice as being a shell fragment wound residual.  As 
such, this claim also must be denied as not well grounded.

Although the Board has disposed of these claims on a ground 
different from that of the RO, that is, whether the claims 
are well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claims were well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Also, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as neither of the veteran's claims meet the 
threshold of being a well-grounded claim, a weighing of the 
merits of the claims is not warranted and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for residuals of shell 
fragment wounds is denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


